Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment filed December 17th, 2021 has been entered. Currently, claims 1-14 remain pending in the application. Independent claims 1 and 10 were amended by the Applicant without the addition of new matter, to include further narrowing limitations. Also, claim 15-20 were cancelled. Additionally, claims 1-2, 4-10 and 12-14, were amended to correct previous claim objections, 35 USC 112(b) rejections, and 35 USC 101 rejections that were set forth in the Non-Final Office Action mailed 06/22/2021. 
Response to Arguments
2.	Applicant’s amendment to independent claims 1 and 10 is sufficient to overcome the previous prior art interpretation in the 35 USC § 102 and 35 USC § 103 rejections recited in the Non-Final Office Action mailed 06/22/2021.
Applicant’s arguments, see Remarks on Pages 1-2, filed 12/17/2021, with respect to the rejection under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: Bell et al. (U.S. Patent No. 5317820), Romo et al. (US 20170165095 A1), Christensen (U.S. Patent Pub. No. 20060264795), and Bussell et al. (U.S. Patent No. 5759168). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “user securement device” in claims 2 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “device” are a general placeholder for the word “means”. For examination purposes, “user securement device” in claims 2 and 11 is interpreted as “preferably a calf cuff (114) and an ankle cuff (116). Alternatively, a shell, such as that known in the art, constructed of plastic, leather, or similar material, may be provided over the orthosis (18) to maintain the orthosis (18) in place on a user's leg (14). Alternatively, the shell may be positioned between the user's leg (14) and the orthosis (18), and the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The phrase “counterclockwise twist” in claims 1 and 10 is interpreted as a direction the outer surface of the first and second couplers and risers, that faces away from a user’s leg, is rotated with respect to a longitudinal axis of the foot section in an aerial view as shown in Modified Figure 1 below.

    PNG
    media_image1.png
    754
    939
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 1-3 recites “a portion of the first riser and at least a portion of the second riser are configured to be oriented in at least a partial double helical orientation”. It is unclear if these portions of the first and second riser are a double inclusion of the same portions of the first and second risers recited in claim 10, lines 24-26 or a different portion of the first and second risers. For examination purposes, rephrase “a portion of the first riser and at least a portion of the second riser are configured to be oriented in at least a partial double helical orientation” in claim 14, lines 1-3 to read --the portion of the first riser and at least the portion of the second riser are configured to be oriented in at least a partial double helical orientation”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14, lines 1-3 recites “portion of the first riser and at least a portion of the second riser are configured to be oriented in at least a partial double helical orientation” which does not further limit claim 10, lines 24-26, which recites “portion of the first riser and at least a portion of the second riser are configured to extend in at least a partial double helical orientation”. Overall, “configured to be orientated” is not different than “configured to extend” because to be orientated in a direction the portion of the first and second risers need to extend in that direction. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-14, as best understood given by the 35 USC 112(b) and 112(d) above, are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Patent No. 5317820) in view of Romo et al. (US 20170165095 A1). 
Regarding claim 1, Bell discloses an orthosis 44 (Col. 5, lines 20-37 and Figure 4, brace member 44 with base 46 and lateral and medial struts 52,54 for stabilizing ankle and foot) for stabilizing an ankle and a foot having metatarsals, the orthosis 44 comprising: (a) a resilient orthosis (Col. 7, lines 44-47, The structural member 44 is preferably fabricated from a semi-rigid, plastic material possessing sufficient resiliency) comprising: (i) a foot section 46 configured to extend to at least the metatarsals (Col. 7, lines 59-61, brace member 44 is attached to the toe portion 18 of the top surface 14): (ii) a first riser 52: (iii) a first coupler (Figure 4, proximal end of lateral strut 52 attached to the lateral side of the foot base 46) coupling the first riser 52 to the foot section 46: (iv) a second riser 54: (v) a second coupler (Figure 4, proximal end of medial strut 54 attached to the medial side of the foot base 46) coupling the second riser 54 to the foot section 46: (b) wherein the first coupler is constructed of a material (Col. 7, lines 44-47, The first coupler of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation) sufficient to bias the orthosis 44 toward a predetermined orientation; (c) wherein the first coupler is constructed of a material sufficient to increase the bias of the orthosis 44 toward the predetermined orientation the more the first riser 52 is forced away from the predetermined orientation (Col. 7, lines 44-47, The first coupler of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation, wherein the resiliency allows for increased bias the more the riser is forced away from its predetermined position): (d) wherein the second coupler 54  is constructed of a material (Col. 7, lines 44-47, The second coupler of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation) sufficient to bias the orthosis 44 toward the predetermined orientation; and (e) wherein the second coupler is constructed of a material sufficient to increase the bias of the orthosis 44 toward the predetermined orientation the more the second riser 54 is forced away from the predetermined orientation (Col. 7, lines 44-47, The second coupler of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation, wherein the resiliency allows for increased bias the more the riser is forced away from its predetermined position).
However, Bell fails to explicitly disclose wherein the first coupler twists counterclockwise; wherein the second coupler twists counterclockwise. 
An embodiment of Figure 10 of Romo teaches an analogous orthosis 83 (Paragraph 137 and Figures 10-11) wherein the analogous first coupler 89a (Paragraph 139 and Figures 10-11, connecting portions 89a of lateral strut 89 to the footplate 85) twists counterclockwise (Paragraph 139, connecting portions 89a of the lateral strut 89 can be generally in line with a line of progression while the longitudinal axis of the footplate 85 is externally rotated relative to the line of progression, thereby providing a counterclockwise twist of the connecting portion 89a. This provides the same counterclockwise twist as seen in Modified Figure 1 above of the present invention); wherein the analogous second coupler 91a (Paragraph 139 and Figures 10-11, connecting portions 91a of medial strut 91 to the footplate 85) twists counterclockwise (Paragraph 139, connecting portions 91a of the medial struts 91 can be generally in line with a line of progression while the longitudinal axis of the footplate 85 is externally rotated relative to the line of progression, thereby providing a counterclockwise twist of the connecting portion 91a. This provides the same counterclockwise twist as seen in Modified Figure 1 above of the present invention). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an orientation of the first and second coupler with respect to the foot section of Bell, so that the first and second coupler twist counterclockwise (see Modified Figure 2 below), as taught by the embodiment of Figure 10 of Romo, in order to provide an improved orthosis with an enhanced first and second coupler orientation with slight degrees of counterclockwise rotation so as to advantageously encourage users to walk normally or into a corrected line of progression as compared to forcing the user's foot to unnaturally point straight forward (Figure 10 of Romo, Paragraph 139).

    PNG
    media_image2.png
    529
    740
    media_image2.png
    Greyscale

Regarding claim 2, the combination of Bell in view of the embodiment of Figure 10 of Romo discloses the invention as described above and further discloses a user securement device 60,74,76 (Bell, Col. 7, lines 49-55, boot 60 and straps 74,76 coupled to structural member 44 and extend over the user’s foot; This is the structure as defined by the 35 USC 112(f) above) coupled to the resilient orthosis 44 and configured to extend over the foot.
Regarding claim 8, the combination of Bell in view of the embodiment of Figure 10 of Romo discloses the invention as described above and further discloses wherein at least a portion of the first riser 52 and at least a portion of the second riser 54 are oriented in at least a partial double helical orientation along a line normal (Bell, Col. 7, lines 6-14 and Figures 4 and 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle. Additionally, the medial strut 54 is formed and oriented on the medial edge 50 of the base portion 46 so as to extend behind the medial malleolus 88 of the ankle and upwardly along the medial aspect of the ankle. Overall, there is a double helical orientation of the struts 52,54) to the foot section 46.
Regarding claim 9, the combination of Bell in view of the embodiment of Figure 10 of Romo discloses the invention as described above and further discloses wherein a widest portion 48,50 (Col. 5, lines 34-36 and Figures 4, 7, widest portion between lateral and medial edges 48,50 across width of foot. Also “configured to extend across at least half a width of the foot” is going to vary depending on the size of the foot of the patient, and therefore it is configured to extend across a small foot) of the foot section 46 is configured to extend across at least half of a width of the foot.
Regarding claim 10, Bell discloses an orthosis 44 (Col. 5, lines 20-37 and Figure 4, brace member 44 with base 46 and lateral and medial struts 52,54 for stabilizing ankle and foot) for stabilizing an ankle and a foot having a medial malleolus and a sole, the orthosis 44 comprising: (a) a resilient orthosis (Col. 7, lines 44-47, The structural member 44 is preferably fabricated from a semi-rigid, plastic material possessing sufficient resiliency) comprising: (i) a foot section 46 configured to extend across at least half the a length of the sole of the foot (Col. 7, lines 59-61, brace member 44 is attached to the heel portion 16 and toe portion 18 of the top surface 14); (ii) a first riser 52 consisting of only a first vertical element 52 coupled to (Figure 4, proximal end of lateral strut 52 attached to the lateral side of the foot base 46) the foot section 46; (iii) a second riser 54 consisting of only a second vertical element 54 coupled to (Figure 4, proximal end of medial strut 54 attached to the medial side of the foot base 46) the foot section 46: (iv) wherein at least a portion of the first riser 52 extends forward (Col. 7, lines 6-10 and Figure 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle) from the foot section 46; (v) wherein at least a portion of the second riser 54 extends rearward (Col. 7, lines 10-14 and Figure 7, the medial strut 54 is formed and oriented on the medial edge 50 of the base portion 46 so as to extend behind the medial malleolus 88 of the ankle and upwardly along the medial aspect of the ankle) from the foot section 46; (b) wherein the first riser 52 is constructed of a material sufficient to bias (Col. 7, lines 44-47, the lateral strut 52 of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation) the orthosis 44 toward a predetermined orientation; (c) wherein the first riser 52  twists counterclockwise (Col. 7, lines 6-10 and Figure 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle, such that the lateral strut 52 twists counterclockwise), and is constructed of a material sufficient to increase the bias of the orthosis 44 toward the predetermined orientation the more the first riser 52 is forced away from the predetermined orientation (Col. 7, lines 44-47, The lateral strut 52 of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation, wherein the resiliency allows for increased bias the more the riser is forced away from its predetermined position); (d) wherein the second riser 54 is constructed of a material sufficient to bias (Col. 7, lines 44-47, The medial strut 54 of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation) the orthosis 44 toward the predetermined orientation; (e) wherein the second riser 54 is constructed of a material sufficient to increase the bias of the orthosis 44 toward the predetermined orientation the more the second riser 54 is forced away from the predetermined orientation (Col. 7, lines 44-47, The second coupler of the structural member 44 is fabricated from a semi-rigid, plastic material possessing sufficient resiliency to provide a predetermined orientation, wherein the resiliency allows for increased bias the more the riser is forced away from its predetermined position); (f) and wherein at least a portion of the first riser 52 and at least a portion of the second riser 54 are configured to extend in at least a partial double helical orientation around a leg (Col. 7, lines 6-14 and Figures 4 and 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle. Additionally, the medial strut 54 is formed and oriented on the medial edge 50 of the base portion 46 so as to extend behind the medial malleolus 88 of the ankle and upwardly along the medial aspect of the ankle. Overall, there is a double helical orientation of the struts 52,54) positioned in the orthosis 44.
However, Bell fails to explicitly disclose wherein the second riser twists counterclockwise. 
Romo teaches an analogous orthosis 83 (Paragraph 137 and Figures 10-11) wherein the analogous second riser 87 (Paragraph 141 and Figure 11, medial leg support 87) twists counterclockwise (Paragraph 141 and Figure 11, A midfoot portion 97 extends from the lower portion 93 to form a support structure having an inwardly curved configuration and arranged to engage a posterior aspect of the lower leg, helping to maintain the stability of the leg support 87 during gait, such that an inward curve is a counterclockwise twist).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the orientation of the second riser of Bell, so that the second riser has a counterclockwise twist (see Modified Figure 3 below), as taught by Romo, in order to provide an improved orthosis with an enhanced second riser that twists to engage a posterior aspect of the lower leg, helping to maintain the stability of the second riser during gait (Romo, Paragraph 141).

    PNG
    media_image3.png
    500
    587
    media_image3.png
    Greyscale

Regarding claim 11, the combination of Bell in view of Romo discloses the invention as described above and further discloses a user securement device 60,74,76 (Bell, Col. 7, lines 49-55, boot 60 and straps 74,76 coupled to structural member 44 and extend over the user’s foot; This is the structure as defined by the 35 USC 112(b) above) coupled to the resilient orthosis 44.
Regarding claim 12, the combination of Bell in view of Romo discloses the invention as described above and further discloses wherein the first riser 52 is provided with a curved section (Bell, Col. 7, lines 6-10 and Figure 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle) that is configured to extend forward and around at least a portion of a lateral malleolus associated with the ankle and the foot.
Regarding claim 13, the combination of Bell in view of Romo discloses the invention as described above and further discloses wherein the second riser 54 is provided with a supplemental curved section (Bell, Col. 7, lines 10-14, Figure 7, and see Modified Figure 3 above, the medial strut 54 is formed and oriented on the medial edge 50 of the base portion 46 so as to extend behind the medial malleolus 88 of the ankle and upwardly along the medial aspect of the ankle) that is configured to extend rearward and around at least a portion of a medial malleolus associated with the ankle and the foot. 
Regarding claim 14, the combination of Bell in view of Romo discloses the invention as described above and further discloses wherein at least the portion of the first riser 52 and at least the portion of the second riser 54 are configured to be oriented in at least a partial double helical orientation around a leg (Bell, Col. 7, lines 6-14 and Figures 4 and 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle. Additionally, the medial strut 54 is formed and oriented on the medial edge 50 of the base portion 46 so as to extend behind the medial malleolus 88 of the ankle and upwardly along the medial aspect of the ankle. Overall, there is a double helical orientation of the struts 52,54) positioned in the orthosis 44.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Patent No. 5317820) in view of Romo et al. (US 20170165095 A1), as applied to claim 1, and in further view of Christensen (U.S. Patent Pub. No. 20060264795).  
Regarding claim 3, the combination of Bell in view of the embodiment of Figure 10 of Romo discloses the invention as described above and further discloses:
Bell fails to explicitly disclose wherein the first riser, the second riser, and the foot section are integrally constructed of resin-impregnated fabric.
The embodiment of Figure 10 of Romo teaches wherein the analogous first riser 89, the analogous second riser 91, and the analogous foot section 85 are integrally constructed (Paragraph 137, The footplate 85 and the leg support 87 can be substantially formed as a single unit).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first riser, second riser, and foot section of Bell, so that they are integrally constructed as taught by the embodiment of Figure 10 of Romo, in order to provide an improved orthosis that is integrally constructed as a single unit for allowing a transfer of forces throughout the orthosis, with increases in resistance formed at thicker portions, such that the effect increases the stability and connection strength between the leg support and the footplate (Figure 10 of Romo, Paragraphs 137-140).
However, the combination of Bell in view of the embodiment of Figure 10 of Romo fails to explicitly disclose wherein the foot section is constructed of resin-impregnated fabric.
An embodiment of Paragraph 116 of Romo teaches an analogous orthosis (Paragraph 116, embodiment of orthosis with foot plate 5) wherein the analogous foot section 5 (Paragraph 116, the footplate 5 can be formed of carbon fibers. The carbon fibers can be impregnated with a thermoplastic material, such as resin. Alternatively, other structural materials may be used alone or in combination with carbon fibers. Such other structural materials include Kevlar aramid fibers, glass fibers or combinations thereof. The fibers can be impregnated with an epoxy resin or other suitable resin system) is constructed of resin-impregnated fabric.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the foot section of Bell in view of the embodiment of Figure 10 of Romo, so that the foot section is constructed of resin-impregnated fabric as taught by the first embodiment of Romo, in order to provide an improved orthosis wherein the foot plate is capable of maintaining stiffness as given by the position of the fibers within the footplate (embodiment of Paragraph 116 of Romo).
	However, the combination of Bell in view of Romo as modified fails to explicitly disclose wherein the first riser and the second riser are constructed of resin-impregnated fabric.
Christensen teaches an analogous orthosis 10 (Paragraphs 24 and Figure 1) wherein the analogous first riser 18,34 (Paragraphs 26-31 and Figure 1, primary elongated spring 18 and secondary elongated spring 34 form a spring bundle on the lateral side of the lower leg) and the analogous second riser 18,34 (Paragraphs 26-31 and Figure 1, primary elongated spring 18 and secondary elongated spring 34 form a spring bundle on the medial side of the lower leg) are constructed of resin-impregnated fabric (Paragraph 27, primary spring 18 comprises composite material with a fiber in a resin matrix, such as graphite; Paragraph 29, secondary spring member 34 can also be or can include a composite material).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the first and second riser of Bell in view of Romo as modified, so that the first and second riser are constructed of a resin-impregnated fabric, as taught by Christensen, in order to provide an improved orthosis with an enhanced first and second riser that provides desirable material properties such as flexible to deflect or bend as the user's ankle pivots, and resilient or elastic to provide a resistance force to deflection and movement between the user's foot and leg (Christensen, Paragraph 27). 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Patent No. 5317820) in view of Romo et al. (US 20170165095 A1), as applied to claim 1, and in further view of Bussell et al. (U.S. Patent No. 5759168). 
Regarding claim 4, the combination of Bell in view of Romo discloses the invention as described above but fails to explicitly disclose wherein at least a portion of the first riser is configured to extend rearward of a lateral malleolus associated with the ankle and the foot.
Bussell teaches an analogous orthosis 10 (Col. 4, lines 30-34 and Figure 6, ankle brace 10 around lateral malleolus) wherein at least a portion of the analogous first riser 42,43 (see Modified Figure 4 below, lateral anterior strut 42 and lower portion 43 is construed as the first riser with the lower portion 43 extending posterior to the lateral malleolus towards a heel) is configured to extend rearward of a lateral malleolus associated with the ankle and the foot.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a lower portion of the first riser of Bell in view of Romo, so that a lower portion of the first riser is configured to extend rearward of a lateral malleolus (see Modified Figure 4 below), as taught by Bussell, in order to provide an improved orthosis with an enhanced first riser that supports inferior and posterior to the ankle to provide a cradle around the ankle (Bussell, Col. 1, lines 23-24). 
 
    PNG
    media_image4.png
    1265
    815
    media_image4.png
    Greyscale

Regarding claim 5, the combination of Bell in view of Romo in view of Bussell discloses the invention as described above and further discloses wherein at least a portion of the first riser 52 is configured to extend forward of the lateral malleolus associated with the ankle and the foot (Bell, Col. 7, lines 6-10 and Figure 7, the lateral strut 52 is formed and oriented on the lateral edge 48 of the base portion 46 so as to extend about the front of the lateral malleolus 86 of the ankle and upwardly along the lateral and frontal aspects of the ankle).
Regarding claim 6, the combination of Bell in view of Romo in view of Bussell disclose the invention as described above and further discloses: 
The combination of Bell in view of Romo fails to disclose wherein at least a portion of the second riser is configured to extend forward of a medial malleolus associated with the ankle and the foot.
Bussell teaches an analogous orthosis 10 (Col. 4, lines 30-34 and Figure 6, ankle brace 10 around medial malleolus) wherein at least a portion of the analogous second riser 45,48 (see Modified Figure 4 above, medial posterior strut 48 and lower portion 45 is construed as the second riser with the lower portion 45 extending anterior to the lateral malleolus towards the metatarsals) is configured to extend rearward of a lateral malleolus associated with the ankle and the foot.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a lower portion of the second riser of Bell in view of Romo, so that a lower portion of the second riser is configured to extend forward of a medial malleolus, as taught by Bussell, in order to provide an improved orthosis with an enhanced second riser that supports inferior and anterior to the ankle to provide a cradle around the ankle (Bussell, Col. 1, lines 23-24). 
Regarding claim 7, the combination of Bell in view of Romo in view of Bussell discloses the invention as described above and further discloses wherein at least a portion of the second riser 54 is configured to extend rearward of the lateral malleolus associated with the ankle and the foot (Bell, Col. 7, lines 10-14 and Figure 7, the medial strut 54 is formed and oriented on the medial edge 50 of the base portion 46 so as to extend behind the medial malleolus 88 of the ankle and upwardly along the medial aspect of the ankle).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786



/ERIN DEERY/               Primary Examiner, Art Unit 3754